But the Court overruled the objections, and permitted the deposition to be read, being of opinion that it was sufficient for'the plaintiff to show, at the time of trial, that the witness was “ gone” “ to a greater distance than one hundred miles from the place of trial; ” and that the return of a subpoena, non est, is only one means of making that fact appear to the satisfaction of the Court, but not the only means.
Note. The Court being bound by law to hold a session in Alexandria on the 6th of May, adjourned on Saturday, the 4th, to Monday, the 20th of May, and in the mean time sat nine days in Alexandria.